Case 0:19-cv-61663-RKA Document 6 Entered on FLSD Docket 08/05/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-61663-CIV-ALTMAN/Hunt

 STACYE PETERSON, individually
 and on behalf of all others similarly situated,

        Plaintiff,

 v.

 I.C. SYSTEM, INC.,

       Defendant.
 ______________________________________/

                       ORDER REQUIRING SCHEDULING REPORT
                      AND CERTIFICATES OF INTERESTED PARTIES

        The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by August 23, 2019. In addition, by August 23, 2019, the parties, including

 governmental parties, must file certificates of interested parties and corporate disclosure

 statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a

 party. Throughout the pendency of the action, the parties are under a continuing obligation to

 amend, correct, and update the certificates.

        DONE AND ORDERED in Fort Lauderdale, Florida this 2nd day of August 2019.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
 cc: counsel of record
